DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 9/6/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug (US 2020/0301147) (of record).
Consider claim 1, Klug discloses (e.g. figures 15-16A) a light-field generating device, said device displaying near-eye light field, said device comprising 
a display panel (2000, micro display), 
wherein said display panel is divided into a plurality of sub-areas (2002, function as pixels for forming images) wherein each of said sub-areas displays subset light-field information (light emitters emit light 2002a, 2002b, 2002c, which propagate through the relay/projection optics); 
a projecting lens-array unit (1020, projection optics), wherein light rays of a plurality of scenes are emitted to a common diaphragm from said sub-areas of said display panel (see figure 16A, the light rays are emitted to common diaphragm 2004, shutter array);  
a fusion lens unit (1030, eyepiece), wherein the light rays of the plurality of scenes passing through said projecting lens-array unit are focused on an imaging plane to form a three-dimensional real image in near eye (a real 3D image is obtained) [0135-0136], wherein light rays of said real image pass through an eyepiece unit to be displayed on retina and perceived as being obtained from an almost infinitely far-off place (see figures 15-16A, the light rays are focused on the viewers eye 210 and can be perceived at the near-plane or far-plane which is at infinity) [0194-0198].
Consider claim 2, Klug discloses (e.g. figures 15-16A) a device according to claim 1, wherein any one of said sub-areas of said display panel displays a designated one of said scenes on an imaging plane (light emitters emit light 2002a, 2002b, 2002c, which propagate through the relay/projection optics) [0194-0198].
Consider claim 3, Klug discloses the device according to claim 2, wherein scenes of said sub-areas of said display panel are displayed on said imaging plane and overlapped with each other (see figure 16A, the light emitters function as pixels for forming pixels and are overlapped with each other) [0194-0198].
Consider claim 4, Klug discloses a device according to claim 3, wherein, with all images on said sub-areas of said display panel, said scenes emitted on said imaging plane are able in being overlapped and approximated with each other (see figure 16A, the light emitters function as pixels for forming pixels and are overlapped with each other) [0194-0198].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2020/0301147) in view of Fleck (US 2013/0286053) (both of record).
Consider claim 5, Klug discloses (e.g. figures 15-16A) a device according to claim 1, wherein said fusion lens unit is a focusing lens unit (the eyepiece focuses the light).  However, Klug does not explicitly disclose that the projecting lens-array unit is a collimating lens array; and wherein said collimating lens array comprises an array of collimating lenses; each of said collimating lenses comprises a plurality of lenses; and the number of said collimating lenses is related to the number of said sub-areas of said display panel.  Klug and Fleck are related as near eye displays.  Fleck discloses a projecting lens-array unit is a collimating lens array (see figure 1, MLA 120 is a micro lens array); and wherein said collimating lens array comprises an array of collimating lenses (MLA comprises a plurality of collimating lenses); each of said collimating lenses comprises a plurality of lenses (the array is comprised of a plurality of collimating lenses); and the number of said collimating lenses is related to the number of said sub-areas of said display panel (the collimating lenses are related to the number of sub areas of the SLEA) [0038-00043].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Klug to include the collimating micro lens array, as taught by Fleck, in order to achieve a high resolution.
Consider claim 6, the modified Klug reference discloses a device according to claim 5, wherein a distance between a display panel and said collimating lens array and a distance between said collimating lens array and said focusing lens unit are related to a focal length of said collimating lens array and a focal length of said focusing lens unit (the distances are selected for optimum viewing so that the focal lengths would be chosen in relationship with the component distances) [0038-0043 of Fleck].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2020/0301147) in view of Benitez (KR 10-2016-0093039) (both of record).
Consider claim 7, Klug does not explicitly disclose that an f-number obtained with said projecting lens-array unit and said fusion lens unit is between 2 and 10. Klug and Benitez are related as near display devices.  Benitez discloses that an f-number obtained with said projecting lens-array unit and said fusion lens unit is between 2 and 10 (the f-number of the lenslet array has an f-number of 2.4, and comprises a doublet).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Klug, to include an f-number between 2 and 10, in order to provide a comfortable pupil range.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2020/0301147) in view of Haddick (US 2019/0025590) (both of record).
Consider claim 8, Zhou discloses (e.g. figures 15-16A) a light-field generating device, said device displaying near-eye light field, said device comprising 
a display panel (2000, micro display), 
wherein said display panel is divided into a plurality of sub-areas (2002, function as pixels for forming images) wherein each of said sub-areas displays subset light-field information (light emitters emit light 2002a, 2002b, 2002c, which propagate through the relay/projection optics); 
a projecting lens-array unit (1020, projection optics), wherein light rays of a plurality of scenes are emitted to a common diaphragm from said sub-areas of said display panel (see figure 16A, the light rays are emitted to common diaphragm 2004, shutter array);  
a fusion lens unit (1030, eyepiece), wherein the light rays of the plurality of scenes passing through said projecting lens-array unit are focused on an imaging plane to form a three-dimensional real image in near eye (a real 3D image is obtained) [0135-0136], wherein light rays of said real image pass through an eyepiece unit to be displayed on retina and perceived as being obtained from an almost infinitely far-off place (see figures 15-16A, the light rays are focused on the viewers eye 210 and can be perceived at the near-plane or far-plane which is at infinity) [0194-0198].
However, Zhou does not explicitly disclose that the display panel is a laser beam scanner.  Klug and Haddick are related as near display devices.  Haddick discloses a display panel that is a laser beam scanner (402, DLP) [0218-0221].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Klug, to include the DLP, as taught by Haddick, in order to provide a compact optical module.
Consider claim 9, the modified Klug reference discloses a device according to claim 8, wherein any one of said sub-areas of said laser beam scanner displays a designated one of said scenes on an imaging plane (light emitters emit light 2002a, 2002b, 2002c, which propagate through the relay/projection optics) [0194-0198 of Klug].
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2020/0301147) in view of Haddick (US 2019/0025590) as applied to claim 8 above, and in further view of Tabaka (US 2015/0262424) (all of record).
Consider claim 10, the modified Klug reference does not explicitly disclose that the scenes of said sub-areas of said laser beam scanner are displayed on said imaging plane and overlapped with each other. Klug, Haddick and Tabaka are related as near eye displays.  Tabaka discloses (e.g. figure 3B) scenes of said sub-areas of said display panel are displayed on said imaging plane and overlapped with each other (see figure 3B, the features of interest 360, 356 are overlapped with each other) [0094-0095].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Klug to have the overlapped regions, as taught by Tabaka, in order to increase the depth field of the observed environment.
Consider claim 11, the modified Klug reference discloses a device according to claim 10, wherein, with all images on said sub-areas of said laser beam scanner, said scenes emitted on said imaging plane are able in being overlapped and approximated with each other (see figure 3B, the features of interest 360, 356 are overlapped and approximated with each other) [0094-0095 of Tabaka].
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2020/0301147) in view of Haddick (US 2019/0025590) as applied to claim 8 above, and in further view of Fleck (US 2013/0286053) (all of record).
Consider claim 12, the modified Klug reference discloses a device according to claim 8, wherein said fusion lens unit is a focusing lens unit (the eye piece focuses light).  However, the modified Klug reference does not explicitly disclose that the projecting lens-array unit is a collimating lens array; and wherein said collimating lens array comprises an array of collimating lenses; each of said collimating lenses comprises a plurality of lenses; and the number of said collimating lenses is related to the number of said sub-areas of said laser beam scanner .
Klug, Haddick and Fleck are related as near eye displays.  Fleck discloses a projecting lens-array unit is a collimating lens array (see figure 1, MLA 120 is a micro lens array); and wherein said collimating lens array comprises an array of collimating lenses (MLA comprises a plurality of collimating lenses); each of said collimating lenses comprises a plurality of lenses (the array is comprised of a plurality of collimating lenses); and the number of said collimating lenses is related to the number of said sub-areas of said display panel (the collimating lenses are related to the number of sub areas of the SLEA) [0038-00043].  (Haddick discloses that the display panel can be configured as a DLP, 402) [0218-0221 of Haddick].)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Klug reference  to include the collimating micro lens array, as taught by Fleck, in order to achieve a high resolution.
Consider claim 13, the modified Klug reference discloses a device according to claim 12, wherein a distance between a display panel and said collimating lens array and a distance between said collimating lens array and said focusing lens unit are related to a focal length of said collimating lens array and a focal length of said focusing lens unit (the distances are selected for optimum viewing so that the focal lengths would be chosen in relationship with the component distances) [0038-0043 of Fleck].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug (US 2020/0301147) in view of Haddick (US 2019/0025590) as applied to claim 8 above, and in further view of Benitez (KR 10-2016-0093039) (all of record).
Consider claim 14, the modified Klug reference does not explicitly disclose that an f-number obtained with said projecting lens-array unit and said fusion lens unit is between 2 and 10.  The modified Klug reference and Bentiez are related as lenslet arrays.  Bentiez discloses that an f-number obtained with said projecting lens-array unit and said fusion lens unit is between 2 and 10 (the f-number of the lenslet array has an f-number of 2.4, and comprises a doublet).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Klug, to include an f-number between 2 and 10, in order to provide a comfortable pupil range.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/6/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872